                                           Case 3:17-cv-04788-SK Document 40 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SANDRA ESPINOZA CHAPA,                             Case No. 17-cv-04788-SK
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         ATTORNEY FEES WITHOUT
                                                                                            PREJUDICE
                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.                          Regarding Docket No. 38
                                  12          Plaintiff’s counsel, Geri Kahn, filed a motion for an award of attorneys’ fees. In her
Northern District of California
 United States District Court




                                  13   motion, Counsel fails to address whether she provided notice to Plaintiff of the motion for

                                  14   attorneys’ fees and/or whether Plaintiff objects. Additionally, Counsel failed to address what her

                                  15   effective hourly rate would be if awarded the amount requested and failed to show that the
                                       effective hourly rate would be reasonable in light of the character of the representation, results
                                  16
                                       achieved, and in comparison to other fee awards from this District. Accordingly, the Court
                                  17
                                       DENIES the motion for attorneys’ fees, but does so without prejudice to Counsel filing an
                                  18
                                       amended motion which cures these defects.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: September 7, 2021
                                  21
                                                                                        ______________________________________
                                  22                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
